Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to the RCE filed on 6/21/22. Claims 5 -7, 14 – 34, 36 – 41 have been canceled and claims 1 – 4, 8 – 13, 35 and 42 – 46 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended claims 1, 10 and 35 reciting “wherein the performing communication transmission with a User Equipment (UE) in accordance with the resource information comprises: not performing the uplink transmission and the downlink transmission simultaneously, when uplink transmission is performed between the second network side device and the UE” appears to be new subject matter. Amended claims 1, 10 and 35 are rejected based on the broadest reasonable interpretation.

Response to Arguments
Applicant’s arguments with respect to amended claims 1, 10 and 35 have been considered but are moot in light of the new rejection based on the amended claim limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 8 – 13, 35, 42, 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Behravan et al. (US 2016/0192379 A1) in view of Shaheen et al. (US 2018/0092085 A1) and Blankenship et al. (US 2015/0036566 A1).
Regarding claim 1, Behravan teaches a resource information transmission method applied in a first network side device (Fig. 6: wireless network access point 12; paragraphs 11, 64 and 79), comprising: acquiring resource information from a second network side device (paragraph 64: the first wireless network access point 12 receives from the second wireless network access point 13, resource allocation information for the mobile terminal 10 being in dual connectivity mode. Also described in paragraphs 55 and 65), the resource information comprising PRBs for uplink transmission and/or downlink transmission to be scheduled by the second network side device (paragraph 59: In resource allocation type 1, the starting and ending positions of the two clusters of the resource blocks are encoded in an index. Further described in paragraph 55: physical resource blocks; paragraph 56: network nodes to cooperate and allocate UL grants or DL resources. Also described in paragraphs 64 and 72), and performing communication transmission with a User Equipment (UE) (Fig. 6: mobile terminal 10) in accordance with the resource information (see Figs. 6 and 15; paragraph 104: a method in the mobile terminal 10 that is configured to support two or more contemporaneous links with two or more corresponding wireless network access points… As shown at block 1510, the method begins with receiving, from a first wireless network access point, uplink resource grants/downlink resource allocations for each of the first wireless network access point 12 and a second wireless network access point 13).
	Behravan fails to explicitly disclose wherein the first network side device is one of a LTE eNB and a NR gNB, and the second network side device is another one of the LTE eNB and the NR gNB.
	However, Shaheen teaches wherein the first network side device is one of a LTE eNB and a NR gNB, and the second network side device is another one of the LTE eNB and the NR gNB (See Fig. 15; paragraph 79: LTE eNB and a NR gNB ).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Behravan’s method by incorporating the teachings of Shaheen, for the purpose of providing a more flexible communication system with reduced latency and wider coverage area.
Behravan fails to explicitly disclose wherein the performing communication transmission with a User Equipment (UE) in accordance with the resource information comprises: not performing the uplink transmission and the downlink transmission simultaneously, when uplink transmission is performed between the second network side device and the UE.
However, Blankenship teaches not performing the uplink transmission and the downlink transmission simultaneously, when uplink transmission is performed between the second network side device and the UE (paragraph 46 – 49: For half duplex communications (where uplink and downlink transmissions occur at different times), the uplink transmit power sharing applies to the subframes dedicated to uplink transmission (instead of downlink transmissions)…[0049] Both eNB1 and eNB2 operate in the TDD mode, but the uplink-downlink configurations of eNB1 and eNB2 are different. During times when the UE is sending uplink subframes to both eNB1 and eNB2, the uplink transmit power sharing control is applied across the two eNBs. However, during times when the UE is sending uplink subframes to just one of the two eNBs, all of the uplink power is available for the wireless connection(s) with the one eNB).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Behravan’s method by incorporating the teachings of Blankenship, for the purpose of minimizing interference.
Regarding claims 2, 11 and 42, Behravan teaches the resource information transmission method according to claim 1, wherein the resource information is further used to indicate one or more of: a scheduling priority level of a frequency-domain resource for the uplink transmission and/or the downlink transmission to be scheduled by the second network side device for a target UE or a target cell; a scheduling priority level of a time-frequency-domain resource for the uplink transmission and/or the downlink. transmission to be scheduled by the second network side device for the target UE or the target cell, the time-frequency-domain resource comprising a frequency-domain resource and a time-domain resource where the frequency-domain resource is located; a frequency-domain resource for the uplink transmission and/or the downlink transmission to be scheduled by the second network side device for the target UE or the target cell, as well as transmission power, a transmission power range, a transmission power spectrum density or a transmission power spectrum density range corresponding to the frequency-domain resource; a time-frequency-domain resource for the uplink transmission and/or the downlink transmission to be scheduled by the second network side device for the target UE or the target cell, as well as transmission power, a transmission power range, a transmission power spectrum density or a transmission power spectrum density range corresponding to the time-frequency-domain resource, the time-frequency-domain resource comprising a frequency-domain resource and a time-domain resource where the frequency-domain resource is located; a time-frequency-domain resource occupied by a significant uplink signal and/or a significant uplink channel for the second network side device, the time-frequency-domain resource comprising a frequency-domain resource and a time-domain resource where the frequency-domain resource is located; and a time-frequency-domain resource occupied by a significant downlink signal and/or a significant downlink channel, for the second network side device, the time-frequency-domain resource comprising a frequency-domain resource and a time-domain resource where the frequency-domain resource is located (paragraphs 41 and 55; paragraph 64-65; paragraphs 70-77: if the first wireless network access point 12 is prioritized over the second wireless network access point 13, then the first wireless network access point 12 gets cluster 3 and the second wireless network access point 13 gets cluster 4, which is not the best cluster of resources for the second wireless network access point). 
Regarding claims 8 and 45, Behravan teaches the resource information transmission method according to claim 2, wherein the frequency-domain resource represented by the resource information comprises one or more of a bandwidth part, a PRB group, a subcarrier, a system bandwidth of a component carrier, and a central frequency point (paragraphs 55 and 72: physical resource blocks). 
Regarding claims 9, 13 and 46, Behravan teaches the resource information transmission method according to claim 2, wherein the significant uplink signal comprises an uplink reference signal, the significant uplink channel comprises one or more of an uplink control channel and a Physical Random Access Channel (PRACH), the significant downlink signal comprises one or more of a synchronization signal, a paging signal and a downlink reference signal, and the significant downlink channel comprises one or more of a broadcast channel, a downlink control channel, a downlink shared channel, a Physical Hybrid Automatic Repeat-reQuest Indicator Channel (PHICH) and a Physical Control Format Indicator Channel (PCFICH) (paragraph 50: paged; paragraphs 57, 58 and 60: PDCCH, DCI). 
Regarding claim 10, Behravan teaches the same limitations described above in the rejection of claim 1.
Regarding claim 12, Behravan teaches the resource information transmission method according to claim 11, wherein the frequency-domain resource indicated by the resource information further comprises one or more of a bandwidth part, a PRB group, a subcarrier, a system bandwidth of a component carrier, and a central frequency point (paragraphs 55 and 72: physical resource blocks).
Regarding claim 35, Behravan teaches the same limitations described above in the rejection of claim 1. Behravan further teaches a network side device, wherein the network side device is a first network side device (Figs. 6 and 16: wireless network access point 12), the first network side device comprises a processor (Fig. 16: processor 1602), a memory (inherent in access points), a transceiver (1601 and 1604) and a user interface (inherent in access points), wherein the processor, the memory, the transceiver and the user interface are coupled together via a bus system (inherent in access points), and the processor is configured to read a program stored in the memory (inherent in access points) so as to implement the resource information transmission method according to claim 1. 

Claims 3, 4, 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Behravan, Shaheen and Blackenship and  as applied to claims 2 and 42 above, and further in view of Xue et al. (US 2017/0245278 A1).
Regarding claims 3 and 43, Behravan teaches the resource information transmission method according to claim 2, wherein the performing the communication transmission with the UE in accordance with the resource information comprises: determining a first transmission resource for the target UE probably influenced by an intra-UE interference in accordance with the resource information, and preferentially scheduling a transmission resource other than the first transmission resource so as to perform the communication transmission with the UE; or determining a second transmission resource for the UE in the target cell probably influenced by the intra-UE interference in accordance with the resource information, and preferentially scheduling a transmission resource other than the second transmission resource so as to perform the communication transmission with the UE in the target cell (paragraphs 61: For any given subframe, it is likely that the UL resource grants may be overlapping or that the UL resource grants are separated by certain frequency gaps so that intermodulation distortion appears. When UL grants are overlapping, then the mobile terminal is not able to transmit to two different wireless network access points on the same resource block simultaneously. Also described in paragraph 70: The two or more wireless network access points 12, 13 may share and coordinate the UL scheduling grants and/or DL allocations for the two or more uplinks or downlinks, such that two uplink scheduling grants do not collide or overlap or interfere with each other and similarly so that two downlink resource allocations do not coincide or overlap on the same resources. Also described in paragraph 55). 
Behravan fails to explicitly wherein the determining the first transmission resource for the target UE probably influenced by the intra-UE interference in accordance with the resource information comprises: determining whether the frequency point information about the target UE is within a frequency range in combination with an LTE uplink frequency point, a 5G NR uplink frequency point, an LTE system bandwidth and a central frequency point at the network side.
However, Xue teaches determining whether the frequency point information about the target UE is within a frequency range in combination with an LTE uplink frequency point, a 5G NR uplink frequency point, an LTE system bandwidth and a central frequency point at the network side (paragraphs 114, 117, 129 and 173: frequency bandwidth of a subcarrier, 100 KHz, and a frequency bandwidth of one PRB of LTE system… UE interference; paragraph 191: center frequency; paragraph 207: new radio frequency indicator).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Behravan’s method by incorporating the teachings of Xue, for the purpose of providing a more flexible communication system and minimizing interference.
Regarding claims 4 and 44, Behravan teaches the resource information transmission method according to claim 3, wherein the first transmission resource comprises one or more of a Physical Resource Block (PRB), a bandwidth part, a PRB group, a subcarrier, a system bandwidth of a component carrier, and a central frequency point, and the second transmission resource comprises one or more of a PRB, a bandwidth part, a PRB group, a subcarrier, a system bandwidth of a component carrier, and a central frequency point (paragraphs 55 and 72: physical resource blocks). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462